Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/24/20 noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two dust flaps on the first side wall, as recited in claim 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 5, 7, 8, 10, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuland (WO 00/30955 A1).
	Regarding claim 1, Neuland discloses a package comprising: a box configured to hold and display at least one first consumer good (13), the box including a top wall (2), a bottom wall (1), a front wall (5.2), a back wall (5.3), a first side wall (7), a second side wall (5.4), and a ramp element (6), the ramp element being connected to a first (upper) edge of the first side wall (see Figure 2), the ramp element extending into the box and towards the bottom wall (see Figure 2), the ramp element being configured to support the at least one first consumer good between the ramp element and the top wall (see Figure 2), the top wall defining an access opening (12) extending over at least a part of the ramp element as claimed; and a lid flap (5.1,3) connected to the box along a hinge line (15’), the lid flap including a closed position and an opened position, the lid flap at least partially covering the access opening (prior to element 4 being removed from the lid) in the closed position, and the lid flap exposing the access 
	Regarding claim 2, Neuland discloses wherein at least a portion of the ramp element extends diagonally from the first edge of the first side wall toward the bottom wall (see Figure 2).
	Regarding claim 6, Neuland discloses wherein a second edge of the first side wall is connected to the bottom wall (via 9.3), the first edge and the second edge opposing each other on the first side wall.
	Regarding claim 9, Neuland discloses wherein the lip flap includes a first lid panel (3), the first lid panel at least partially covers the access opening (12) if the lid flap is in the closed position, and a second lid panel (5.1) connected to the first lid panel.
	Regarding claim 10, Neuland discloses wherein the second lid panel includes a third edge (15’) connected to the bottom wall and a fourth edge (15”) connected to the first lid panel, and the third edge is part of the hinge line (15’).
	Regarding claim 11, Neuland discloses a closure structure (10) connected to at least a portion of a second surface of the lid flap, the closure structure being configured to retain the second surface of the lid flap on a third surface of the top wall in the closed position (when 10 is engaged in 11).
	Regarding claim 13, Neuland discloses wherein the closure structure includes a closure tab (10) extending along the lid flap.
	Regarding claim 14, Neuland discloses wherein the box defines a slit (11), the slit being configured to receive the closure tab to retain the lid flap in the closed position.
	Regarding claim 15, Neuland discloses wherein the top wall includes a removable portion (12), the removable portion being defined by one or more lines of weakness (score lines 17).
	Regarding claim 16, Neuland discloses wherein the top wall includes a removable portion (12), the removable portion at least partially covers the access opening (12).
For the subsequent individual removal of edge-sealed bags 13, the closure plate 3 is then first torn open, the feed opening 12 in the cover plate 2 hanging on the adhesive 4 as a result of the weakening by the weakening lines 17, leaving a feed opening 12 behind.”
	Regarding claim 18, Neuland discloses wherein the access opening is a cut out (lines of weakness 17) in the top wall.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neuland (WO 00/30955 A1) as applied above in view of Snyder et al. (US 2018/0170658 A1).
	Regarding claim 12, Neuland fails to disclose the closure structure comprising a microsuction structure. Snyder teaches that it was already known in the art to provide a microsuction structure (60) at the closure of a container like that of Neuland for helping to secure the closure in place (abstract). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the closure of Neuland with a microsuction structure, the motivation being to help secure the closure in place, as taught by Snyder.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
10.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
11.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1-4, 6-8, and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,800,570 B2. Although the claims at issue are not all of the presently recited structural elements are either positively recited in the patented claims or are inherent results of the structure set forth in the patented claims.
13.	Claims 5, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,800,580 B2 in view of Neuland (WO 00/30955 A1). The patented claims fail to recite how far the ramp extends with respect to the access opening and also fail to recite the lid including two panels. Neuland shows that both of these presently claimed features were already known in the art. It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the box of the already patented claims with a ramp extending passed the opening and a lid with two panels, both features taught by Neuland, the motivation being to adjust the position of the article held within the box using the particularly sized ramp and to simply the design process by using a known lid design.
14.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,800,580 B2 in view of Neuland (WO 00/30955 A1). The patented claims fail to recite the first and second side panels each including two dust flaps. Neuland shows that various panels of a folded box can be connected using dust flaps (8.1,8.2). It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided any of the panels of the box of the patented claims with one or more dust flaps like those of Neuland, the motivation being to more securely join some or all of the panels to their adjacent panels to form a sturdy box.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via 


/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        7/28/21